—Appeal from an order of Family Court, Erie County (Dillon, J.), entered September 9, 2002, which placed respondent in the custody of Erie County Department of Social Services for placement at the Gustavus Adolphus Children’s Home for a period of one year.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Family Court did not abuse its discretion in placing respondent, a chronic truant, at the Gustavus Adolphus Children’s Home for a period of one year. Respondent was adjudicated a person in need of supervision and was placed on probation with the conditions that he attend school regularly, appear for all scheduled meetings with his probation officer, and attend counseling on a regular basis. It is undisputed that respondent failed to comply with any of those conditions, and thus the court properly placed respondent with an authorized agency pursuant to Family Ct Act § 756. Present— Hurlbutt, J.P., Scudder, Kehoe, Burns and Gorski, JJ.